Citation Nr: 0127343	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 7, 
2000, for the grant of service connection for degenerative 
arthritis with arthroplasty of the right and left knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972, June 1978 to June 1979, and July 1981 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that granted service connection for 
degenerative arthritis with total knee arthroplasty of the 
left knee and assigned a 60 percent evaluation, effective 
September 7, 2000.  Also in this decision the RO granted 
service connection for degenerative arthritis with 
arthroplasty of the right knee and assigned a 30 percent 
evaluation, also effective September 7, 2000.

In October 2001 the veteran presented testimony to the 
undersigned Board member during a video conference hearing.


FINDINGS OF FACT

1.  Service connection for disabilities of the right and left 
knees was originally denied in an October 1994 RO decision 
which was not timely appealed.  

2.  The veteran's application to reopen his claim of service 
connection for disabilities of the right and left knees was 
received by the RO on September 7, 2000.

3.  The RO subsequently awarded service connection and 
compensation benefits for disabilities of the right and left 
knees, effective from September 7, 2000 (date of receipt of 
reopened claim), with payment pursuant to the award being 
effective on October 1, 2000.

CONCLUSION OF LAW

The criteria for an effective date earlier than September 7, 
2000, for an award of service connection and compensation for 
disabilities of the right and left knees have not been met.  
38 U.S.C.A. §§ 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
evidence.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and implementing regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

Factual Background

The veteran's service medical records include a March 1970 
pre-enlistment examination report showing that he had a 
normal clinical evaluation of his lower extremities.  It also 
contains interview findings to the effect that the veteran 
had played football and other sports without difficulty, but 
that his left knee hurt in football games.  

The veteran reported on a March 1970 Report of Medical 
History of having had a "trick" or locked knee.  This 
report also notes that he injured his left knee in football 
and that it clicked on running, but did not lock.

The veteran's remaining service medical records are devoid of 
complaints or treatment for right or left knee problems, 
including examination reports dated in July 1972, September 
1974, January 1978.

A November 1979 VA examination report reflects complaints and 
findings related to the veteran's back.  It is devoid of 
complaints or findings related to the veteran's knees.

In September 1989, the veteran was seen at a private medical 
facility complaining of right knee pain and of swelling for 
one week.  He had a noted history of old football injuries.  
On examination there was minimal effusion of the right knee 
with tenderness and crepitus.  The veteran was assessed as 
having questionable arthritis or ostoarthritis of the right 
knee.  An X-ray was taken  of the right knee revealing joint 
effusion.

The veteran returned to the private medical facility in 
September 1989 for a recheck of his right knee.  He 
complained of continuing pain and had a noted history of 
injury in high school football in 1966 and in Vietnam in 
1969.  He said that he "presently" worked as a car salesman 
and had no recent trauma.  He was assessed as having internal 
derangement of the right knee.

At a June 1994 VA examination, the veteran complained that 
his knees clicked and hurt when standing for long periods.  
He said that he wore knee braces.  No significant 
pathological findings were found on X-ray.  The veteran was 
diagnosed as having "arthralgia both knee.  Normal physical 
examination.  X-ray does not show evidence of significant 
disease of the joints."

In August 1994 the veteran filed a claim for service 
connection for disabilities of the right and left knee. 

In an October 1994 rating decision, the RO denied the 
veteran's claim for service connection for disabilities of 
the right and left knee.  The RO found that the evidence 
failed to establish that the veteran had been either treated 
or diagnosed as having a chronic right or left knee 
disability during military service and that there was no 
evidence that the veteran's current knee complaints, 
diagnosed as arthralgia of both knees, were in any manner 
associated with his military service.  The veteran was 
notified of the RO's decision in October 1994.

The veteran was examined at a VA orthopedic clinic in April 
1996 for problems related to his back.

A March 1998 VA treatment record shows that the veteran had 
severe degenerative joint disease of both knees and had 
undergone three arthroscopic procedures.  X-rays showed 
significant degenerative joint disease in both knees with 
medial joint narrowing.  The record notes that the veteran 
was a candidate for a total knee arthroplasty. 

On file is a VA hospital discharge summary showing that the 
veteran underwent a right total knee arthroplasty in May 
1998.  The summary further shows that the veteran began 
experiencing knee pain in approximately 1978 with recurrent 
meniscectomies and continuing pain.  It is noted that he had 
multiple knee surgeries while in the Marine Corps.  

VA treatment records in 1998 reflect the veteran's complaints 
of bilateral knee pain and show that he underwent a left 
total knee arthroplasty in October 1998 due to degenerative 
joint disease.  A pathological report following the surgery 
revealed findings consistent with osteoarthritis in the left 
knee.  VA treatment records in 1999 also reflect the 
veteran's complaints of bilateral knee pain.

In April 1999, the veteran underwent left knee diagnostic and 
operative arthroscopy, with partial synovectomy, due to 
continuing complaints of knee pain.

On September 7, 2000, the veteran filed an informal claim for 
service connection for disabilities of the left and right 
knee, as secondary to his service-connected back disability.

In January 2001, a VA examiner evaluated the veteran and 
noted on the examination  report that he had reviewed the 
claims file.  By way of history, he said that the veteran had 
"known degenerative arthritis in both knees and that both 
knees ached from extensive running, extensive carrying with 
the Marine Corps."  He said that the veteran had some 
swelling and pain, but "no frank change."  He also said 
that at that time the veteran had been diagnosed as having 
degenerative arthritis.  He further said that the pain 
continued and the veteran had, over the years, developed left 
and right degenerative arthritic change, severe enough to 
where he had had eight arthroscopic surgeries at the 
Asheville VA medical center.  After examining the veteran, 
the examiner diagnosed him as having degenerative arthritis 
with total knee arthroplasty right knee with painful limited 
motion, and degenerative arthritis with arthroplasty, 
painful, reduced motion.  As to etiology, the examiner 
negated a relationship between the veteran's service-
connected back disability and knee disabilities, but opined 
that "[t]he knee condition likely began in the service with 
excess running."  He said that the veteran gave a history of 
some pain, some disability, and often times some usual 
patellofemoral symptoms with rough duty in the service.  

In May 2001, the RO granted service connection for 
degenerative arthritis with total knee arthroplasty of the 
left knee with painful limited motion and assigned a 60 
percent rating, effective September 7, 2000.  The RO also 
granted service connection for degenerative arthritis with 
arthroplasty of the right knee with painful reduced motion 
and assigned a 30 percent evaluation, effective September 7, 
2000.

In his substantive appeal in June 2001, the veteran said that 
it was not his fault that the VA physicians failed to 
correctly diagnose his knee conditions in 1994 or establish 
service connection at that time.  He said that he filed 
service connection for his knee disabilities in 1994 and 
should be given the "benefit of doubt" for an earlier 
effective date.

At a video conference hearing in October 2001 before the 
undersigned Board member, the veteran testified that the 
effective date for the grant of service connection for 
disabilities of his right and left knee should date back to 
1994, which was when he originally filed a claim for service 
connection for bilateral knee disabilities.  He said that the 
VA examiner in 2001 opined that there was a link between his 
current knee problems and service and had reviewed the same 
evidence that had been before the VA examiner in 1994.  He 
said that therefore the findings that the VA examiner made in 
2001 should have been the same findings made by the VA 
examiner in 1994.  He asserted that he filed to reopen a 
claim for service connection for disabilities of the right 
and left knee in 2001 at the urging of his doctor and that he 
could not say whether he filed to reopen a claim prior to 
2001.  He stated that his focus during the period from 1994 
to 2001 had been on his back.  He also stated that he did not 
know if he appealed the October 1994 RO decision.

Legal Analysis

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (2001) (to the same effect).  Otherwise, in 
cases where the application is not filed until more than one 
year from release of service, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.  However, where there has been a 
decision of the RO denying a claim for service connection 
which the veteran has been properly notified of, and the 
veteran has not appealed within one year of notice of the 
denial, that denial becomes final and any effective date set 
for disability compensation based on a later grant of service 
connection will be the date of receipt of the "reopened" 
claim.  38 C.F.R. §§ 3.156, 3.400(r), 20.1103 (2001).

Monetary payments based on an award or an increased award of 
compensation, dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(2001).

It must initially be determined whether the veteran's 
original claim of service connection for bilateral knee 
disabilities filed in August 1994 is final.  If so, the 
effective date of his award would appropriately be the date 
of his reopened claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).

An appeal consists of a timely notice of disagreement in 
writing and after a statement of the case has been furnished, 
a timely substantive appeal.  38 C.F.R. § 20.200.  The 
veteran in this case testified in October 2001 that he did 
not know if he ever appealed the 1994 decision.  In this 
respect, the record is devoid of any evidence showing an 
intent by the veteran to appeal the October 1994 decision 
within one year of being notified of the decision.  See 
38 C.F.R. § 20.302.  Accordingly, the Board finds that the 
veteran did not appeal this decision and it is final.  See 
38 C.F.R. § 20.1103. 

In view of the finality of the October 1994 rating decision, 
the effective date of the veteran's award is the date of his 
claim to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  As the facts show, the RO determined that 
September 7, 2000, is the effective date of the award of 
disability compensation for the veteran's service-connected 
knee disabilities.  This is the date that the RO first 
received the veteran's application to reopen his previously 
denied claim of service connection for disabilities of the 
right and left knees since October 1994. 

As to whether a claim to reopen was received earlier than 
September 7, 2000, there is no evidence of there being such a 
claim.  The provisions of 5110 (West 1991) refer to the date 
an "application" is received.  "'Application' is not 
defined in the statute.  However, in regulations, 'claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination or entitlement, or 
evidencing a belief in entitlement, to a benefit.'"  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 
38 C.F.R. § 3.1(p) (1991)).  

In October 2001, the veteran testified that he was unable to 
say whether or not he filed to reopen a claim for service 
connection for his knee disabilities prior to September 2000, 
and that he filed the September 2000 application at the 
urging of his physician.  A review of the record shows that 
the only communications from the veteran between the date of 
the final rating decision in 1994 and his September 7, 2000, 
claim relate to his already service-connected back 
disability.  In other words, there is no evidence showing "a 
formal or informal communication in writing requesting a 
determination or entitlement, or evidencing a belief in 
entitlement, " for disabilities of the knees prior to 
September 7, 2000.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992) (citing 38 C.F.R. § 3.1(p) (1991)).  As such, the 
Board finds that the veteran did not file an application to 
reopen a claim for service connection for bilateral knee 
disabilities prior to September 7, 2000.  Since the effective 
date for the veteran's service-connected right and left knee 
disabilities can be no earlier than the date of receipt of 
the claim to reopen, September 7, 2000, the RO has assigned 
the earliest effective date for its grant of the reopened 
claim.  38 C.F.R. § 3.400.

The crux of the veteran's appeal for an earlier effective 
date is that the same evidence that the VA examiner relied 
upon in January 2001 to link the veteran's knee disabilities 
to service was before the VA examiner in June 1994 and that, 
consequently, the VA examiner in 1994 should have come to the 
same conclusion as the examiner in 2001 regarding a nexus. 

Although this contention has the appearance of a claim of 
clear and unmistakable error, it is not such a claim.  Under 
38 C.F.R. § 3.105(a), "clear and unmistakable error" 
requiring revision of a prior final rating action exists only 
where it appears "undoubtedly" that "[e]ither the correct 
facts as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).
In this case, the veteran finds fault with the VA examiner's 
assessment in 1994 of the medical evidence on file and not 
with the RO's 1994 adjudicatory determination that was based, 
in part, on that assessment.  In other words, the veteran is 
in essence asserting that had the VA examiner in 1994 
assessed the medical evidence of record the same way that the 
VA examiner in 2001 did, the RO would have granted his claim.  
He is not contending the "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  38 C.F.R. § 3.105(a); Russell, 
supra.

Moreover, the record does not support the veteran's assertion 
that the medical evidence on file in 1994 was the same as it 
was in 2001.  In this respect, results of the June 1994 VA 
examination showed a normal physical examination of the 
veteran's knees, and X-rays taken at that time did not show 
significant disease of the joints.  The diagnosis provided by 
the examiner at that time was arthralgia (pain in a joint, 
Dorland's Illustrated Medical Dictionary 140 (28th ed. 
1994)).  In contrast, the examiner in 2001 had the benefit of 
reviewing VA medical treatment and surgical records from 1998 
to 2000 pertaining to the veteran's knees, which reflect X-
ray findings of bilateral degenerative joint disease in the 
knees.  Simply put, the evidence that was before the VA 
examiner in 2001 was not the same evidence that was before 
the VA examiner in 1994. 

It is important to note that in reviewing the veteran's claim 
for an earlier effective date, the Board is constrained by 
the law and regulations described above governing the 
establishment of effective dates for the award of 
compensation.  Thus, even if medical knowledge and a 
retrospective review of the veteran's records show 
affirmatively that he has had knee disabilities all along due 
to service, for the reason already enunciated, disability 
compensation may not be made effective any sooner than 
receipt of the veteran's claim to reopen, i.e., September 7, 
2000.

In view of the Board's finding that the veteran did not 
timely appeal the RO's original October 1994 denial of his 
claim of service connection for disabilities of the right and 
left knee, the law is quite clear that the earliest date that 
may be assigned for the grant of service connection for 
disabilities of the right and left knee is the date that the 
claim was reopened, i.e., September 7, 2000.  For this 
reason, the veteran is not entitled to an effective date 
earlier than September 7, 2000, for an award of service 
connection and compensation for degenerative arthritis with 
arthroplasties of the right and left knees.



ORDER

An effective date earlier than September 7, 1990, for an 
award of service connection and compensation for degenerative 
arthritis with arthroplasties of the right and left knees is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

